DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 7, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 3, and 6, it is unclear if “the mix” recited in the claims is the same as the “mix for fried food” recited in claim 1 or some other mix entirely.
Claims 7, 8, and 9 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Moradi et al “Influence of resistant starch of microstructure and physical properties of breaded fish fillets” (Moradi).
Regarding claims 1 – 2, Moradi discloses a mix capable of being used with fried food which mix comprises 20 mass% of a high-fiber resistant starch having a dietary fiber content of 70 mass% (Fibersymtm 70) (Moradi page 136, “materials and methods – page 138 left column, paragraph 1 and Table 1, Examples F3, F4).  
Regarding claim 3, with respect to the remaining recitations beginning “used as mixed with a liquid” this is seen to be a recitation regarding the intended use of the mix for fried food.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use 
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “used as mixed with a liquid”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Moradi and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Nevertheless, Moradi discloses the mix was used as mixed with a liquid (tap water) (Moradi page 137, left column, paragraph 1).
Regarding claims 4, 5, 7, and 8, Moradi discloses there would be a batter having 100 parts by mass of said mix and 140 parts by mass (1.0:1.4 w/w) of a liquid (tap water) (Moradi page 137, left column, paragraph 1) which batter would be used in a method for making a fired food comprising coating a food substrate (fish fillets) with said batter and cooking said food substrate (Moradi page 137, left column, paragraph 1).
Regarding claim 6, with respect to the remaining recitations beginning “being used as mixed with a liquid” this is seen to be a recitation regarding the intended use of 
Claim 9 is rejected for the same reasons given above in the rejection of claims 4, 7, and 8.
Claims 10, 11, and 12 are rejected for the same reasons given above in the rejection of claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        19 June 2021


/VIREN A THAKUR/Primary Examiner, Art Unit 1792